DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of any related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Election/Restrictions
Applicant’s election of Group I, claims 1-19, in the reply filed on 04 January 2021 is acknowledged. Because supposed errors in the restriction between Groups I-II were not distinctly and specifically pointed out, this election is treated as having been made without traverse (MPEP § 818.01(a)). Claim 20 of non-elected Group II is in turn withdrawn from consideration at this time.


Claim Objections
Claims 1, 2, 11, and 12 are objected to because of the following informality: At line 1 of claim 1, “, the method” should be added prior to “comprising”. Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasquali et al. (US 2017/0243668).
As to claim 1, Pasquali teaches a method comprising the claimed blending of unaligned CNT material with solid solvent particles, activating the solvent as claimed by liquefying, and producing a nanotube solution as claimed by mixing (see at least [0047]), in addition to steps of forming what may be construed as a CNT proto-product by extruding the solution (see at least the fig. 4-5B embodiments and their corresponding description in addition to at least [0049] and [0069]), and forming an aligned CNT product by solidifying/drying (see at least [0008] and [0079] for CNT alignment in addition to at least the [0089]-[0093] solvent removal). 
Pasquali’s above-cited technique comprises the claim 11 exposure to a radiation source [0092] in addition to the claim 12 exposure to a chemical coagulant (see at least [0091]).

Claims 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Pasquali as applied to claim 1 above, or in the alternative under 35 U.S.C. 103 as obvious over Pasquali in view of either Uejima (US 9,802,823) or Otto et al. (US 2014/0363669).
Pasquali teaches an extruded form of the above-cited proto-product which is believed to meet the claim 2 “filament” according to the plain and ordinary meaning of this term (see again the above-cited fig. 4-5B embodiment which is believed to yield what may be construed as a hollow CNT filament). In the alternative that it is ultimately determined that Pasquali’s CNT solution extrusion cannot be fairly construed as yielding the claim 2 filament as such, Uejima and Otto are each recognized for likewise disclosing extrusion of a CNT solution, particularly whereby a wide range of extrusion forms and extruded articles are disclosed (see, for example, Uejima in at least the abstract and at 3:59-62 and 16:5-14, in addition to Otto at least at [0017]). It would have been obvious for one of ordinary skill in the art to incorporate the above teachings from either Uejima or Otto into Pasquali as providing an art-recognized suitable or interchangeable extruded article for that which is disclosed by Pasquali as outlined above, thereby improving or increasing industrial applicability of Pasquali’s disclosure and CNT solution to those disclosed by Uejima and Otto.





Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter. Of these, US 7,938,996 is recognized for disclosing a primary fiber formed by coagulation followed by radiative heating for converting to a secondary structure (8:53-61), US 2014/0363669 is recognized for disclosing coagulation followed by infrared drying [0073], and US 2009/0318043 is recognized for disclosing coagulation followed by radiative drying [0148].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 








/Atul P. Khare/Primary Examiner, Art Unit 1742